DETAILED ACTION
Status of Claims
This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 11/01/2021.
Claims 1 and 4 have been amended; a new claim 5 has been added; and claims 2-3 have been canceled.
Claims 1-5 are pending, and claims 1 and 4-5 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
35 U.S.C. § 112:
The amended claim 1 has overcome some of the 35 U.S.C. § 112 rejections. The amended claim 4 has overcome the 35 U.S.C. § 112 rejection, and the 35 U.S.C. § 112 rejection on claim 4 has been withdrawn. Claims 2 and 3 have been canceled; the 35 U.S.C. § 112 rejections on claims 2 and 3 have been withdrawn.
	The amended claims cause more 112 issues, and the applicant is advised to refer to the 35 U.S.C. § 112 section.



35 U.S.C. § 103:
The applicant contends that Davies discloses blockchain transactions which are irrelevant to the claimed features. The examiner respectfully disagrees.
It will be obvious to integrate structure and functionality from various prior art structures into a single, integrated structure. See MPEP 2144.04(V)(B);  or to combine prior art elements according to known methods to yield predictable results. See MPEP 2043 (I)(A).
RYU, the primary reference, discloses registering members to a system associated with a blockchain network, rewarding the members who recommend new members into the system, and performing transactions between members registered.
Davis, the secondary reference, discloses storing/updating member information, such as consumer account profile information, in a separate database, providing member information based on the stored member account profile, and performing transactions between members based on the stored member information without waiting for blockchain network verification (see Abstract; Figs. 1-3; paragraphs [0047]-[0048]; paragraphs [0054]-[0055]; paragraphs [0058]-[0060]; paragraphs [0062]-[0071]; and paragraphs [0090]-[0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Davis in the RYU system. Moreover, in order to shorten a transaction confirmation time, one of ordinary skill in the art would have been motivated to store member information into a separate database and to provide member information based on the stored member information, so as to provide significant improvement to the traditional processing of 
	The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C. § 103 section.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites “include a hash value of a particular block registered in the blockchain network processing server according to the cryptocurrency transaction.” The specification is in silent with respect to this limitation. The specification discloses “the PoX blockchain platform server may interwork with the blockchain network processing server to include a hash value of a particular block registered in the blockchain network processing server according to the prior cryptocurrency transaction” (see paragraph [0019] of the publication).
Claim 5 recites “when a first cryptocurrency transaction occurs between the referee member nodes, allow at least one member node of the member nodes to verify the first cryptocurrency transaction.” The specification is in silent with respect to this limitation. The specification discloses: “As shown in FIG. 2, each member node allows SNS friends, which it recommends, to have membership in the PoX blockchain platform server 100, thereby establishing an individual friend social network” (see paragraph [0044] of the publication). The specification further discloses: “To that end, the blockchain network processing server may receive blockchain-containing transaction information for a cryptocurrency transaction (simply referred to as blockchain-containing transaction information) and authenticate the blockchain-based cryptocurrency transaction by verifying the blockchain-containing transaction information” (see paragraph [0050] of the publication), and “[i]n this case, the PoX blockchain platform server 100 may receive information about a plurality of nodes having participated in the verification of information about the first transaction from the blockchain network processing server, match the received information with information about the friends linked to the first transaction and the store the matched information” (see paragraph [0068] of the publication). The specification does not clearly disclose that the member nodes are part of a plurality of nodes. Furthermore, the member nodes are connected with the PoX blockchain platform server, and are separated from the blockchain network (see Figs. 2-3).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
	Claim 1 recites “a transaction processing step in which, when a cryptocurrency transaction occurs between blockchain members recommended, the PoX blockchain platform server creates a transaction processing request transaction in a blockchain network processing server and store only information about friends associated with the cryptocurrency transaction in a separate database to shorten a transaction confirmation time according to an occurrence of the cryptocurrency transaction between reliable friends.” What is unclear is the manner of storing only information about friends associated with the cryptocurrency transaction in a separate database. When is the information about friends stored and where does the information about friends come from?
	Claim 1 recites “wherein the transaction processing step includes receiving information about a plurality of nodes participating in verification of information about the created transaction from the blockchain network processing server.” What is unclear is the manner of the blockchain network processing server obtaining the information about a plurality of nodes participating in the verification. In other words, how does the blockchain network processing server obtain the information about a plurality of nodes participating in the verification. Furthermore, it is unclear what the information includes.
	Claim 1 recites “matching the information about the plurality of nodes with information about friends linked to the created transaction, and storing the matched information.” First, what is unclear is the manner of matching the information about the plurality of nodes with information about friends. What is the information about the plurality of nodes? How to match the information about the nodes with the information about friends? The specification repeats the same language as in the claim and does not provide further explanation on how to match the information about the plurality of nodes with the information about friends. Furthermore, it is unclear whether information about friends in the limitation is the same information about friends recited in the limitation of “store only information about friends associated with the cryptocurrency transaction in a separate database.” 
	Claim 1 recites “providing the stored information about the plurality of nodes matching the information about the friends from the PoX blockchain platform server to the blockchain network processing server.” It is unclear what is the stored information.   Furthermore, it is unclear how to match the plurality of nodes with the information about the friends.
	Claim 1 recites “enabling, by the blockchain network processing server, a blockchain confirmation for the retransaction processing request transaction to occur in at least one among the plurality of nodes participating in the verification of the information about the cryptocurrency transaction between the same blockchain membership nodes based on information about the plurality of nodes participating in the verification of the information about the cryptocurrency transaction between the same blockchain membership nodes provided from the PoX blockchain platform server.” There is insufficient antecedent basis for “the same blockchain membership nodes” in the limitation. 
Claim 1 recites “providing the stored information about the plurality of nodes matching the information about the friends from the PoX blockchain platform server to the blockchain network processing server” and “based on information about the plurality of nodes participating in the verification of the information about the cryptocurrency transaction between the same blockchain membership nodes provided from the PoX blockchain platform server.” First, it is unclear what information is provided by the PoX blockchain platform server. Is the information about the plurality of nodes that participate in the verification, or is the information about the plurality of nodes matching the information about friends? Second, is the information provided by the Pox blockchain platform server the same stored information or different information?
 	Dependent claim 4 is rejected because it depends on the rejected independent claim 1.
	Claims 1 and 4 are generally narrative and indefinite, failing to conform with the current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	Claim 5 recites “[a] method performed on a proof-of-expansion (PoX) blockchain platform server including a first database storing information about member nodes and a second database different from the first data base.” It is unclear what a second database is referred to, a distributed database of a blockchain network or a database storing registration information. The specification does not explicitly disclose that a second database stores the registration information. If the second database is the distributed database of the blockchain network, the specification discloses that the PoX blockchain platform server is connected with a blockchain network (see Fig. 3), but it does not clearly disclose that the PoX sever includes a distributed database of the blockchain network.
	Clam 5 recites “matching information about the referee member nodes with the at least one member node and storing the matched information.” First, the manner of matching the information about the referee member nodes with the at least one member node is unclear. It is unclear how to match the information about the referee member nodes with the at least one of the member nodes. The specification does not provide explanation on how to match the information about the referee member nodes with one of the member nodes.
	Claim 5 recites “when a second cryptocurrency transaction occurs between the new members.” There is insufficient antecedent basis for “the new members” in the limitation.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over RYU (US 20190385183 A1) in view of DAVIS (US 20160342989 A1), and further in view of ZINDER (US 20170005804 A1) and Antonopoulos (“Mastering Bitcoin,’” December 2014).
Claim 1:
RYU discloses the following:
a.	an SNS friend recommending step in which a blockchain membership node registered, as a member, in a proof-of-expansion (PoX) blockchain platform server recommends an SNS friend identity (ID) of a member whose ID has been verified to the PoX blockchain platform server to protect information about a participant and a malicious attack. (See Figs 1-4; paragraph [0013], “a method for automatically providing a cryptocurrency to a recommender using social networking service [SNS] propagation comprises a recommending step in which a blockchain membership node of a member having membership in a proof-of-expansion [PoX] blockchain platform server recommends an identity [ID] of an SNS friend of the member to the PoX blockchain platform server”; and paragraphs [0051]-[0055].)
b.	a new registration step in which the PoX blockchain platform server newly registers the SNS friend ID of the member as a blockchain membership node. (See Fig. 4; paragraph [0013], “a registering step in which the PoX blockchain platform server newly registers the ID of the SNS friend as a blockchain membership node”; and paragraphs [0052]-[0055].)
c.	a reward rate determining step in which the PoX blockchain platform server determines a reward rate for each blockchain member in association with the number of SNS friend IDs recommended by each blockchain membership node. (See Fig. 4; paragraph [0013], “a reward rate determining step in which the PoX blockchain platform server determines a reward rate for each blockchain member in association with the number of SNS friend IDs that the blockchain member recommends”; and paragraphs [0052]-[0057].)
d. 	a rewarding step in which the PoX blockchain platform server provides a cryptocurrency to each blockchain member according to the determined reward rate of each blockchain member. (Fig. 4; paragraph [0014], “[t]he method may further comprise a rewarding step in which the PoX blockchain platform server rewards each blockchain member with a cryptocurrency as per the determined reward rate”; and paragraph [0062].)
e.	a transaction processing step in which, when a cryptocurrency transaction occurs between blockchain members recommended, the PoX blockchain platform server creates a transaction processing request transaction in a blockchain network processing server to shorten a transaction confirmation time according to an occurrence of transaction between reliable friends. (See Fig. 4 and paragraphs [0063]-[0065].)
 f.	a retransaction-based transaction processing step in which, when a cryptocurrency retransaction, which is a second cryptocurrency transaction after the cryptocurrency transaction, occurs between the same blockchain members recommended, the PoX blockchain platform server creates a retransaction processing request transaction in the blockchain network processing server. (See Fig. 4 and paragraphs [0063]-[0065], “[a]s transactions occur between reliable friends or acquaintances, the transaction confirmation time may be reduced.” These citations indicate that one or more transactions occur between members. One of ordinary skill in the art knows that transactions could occur between the same participants/members or different participants/members.)
g.	wherein the reward rate determining step includes the steps of determining a membership grade of a blockchain member recommended by the blockchain membership node according to the number of SNS friend IDs recommended; and determining a reward rate for the blockchain member according to the determined membership grade, wherein in the reward rate determining step, the membership grade of the recommended blockchain member rises as the number of the SNS friend IDs recommended by the blockchain membership node increases, and wherein when an SNS friend recommended by the blockchain membership node recommends another SNS friend, a weight is assigned to the membership grade of the blockchain member first recommended. (See paragraphs [0015]-[0017]; paragraphs [0045]-[0047]; and paragraphs [0057]-[0060].)
h.	verifying the transaction information and allowing transactions for the ID verified members. (See paragraphs [0050]-[0051].)
RYU does not explicitly disclose the following:
storing only information about friends associated with the transaction in a separate database;
wherein the transaction processing step includes receiving information about a plurality of nodes participating in verification of information about the created transaction from the blockchain network processing server, matching the information about the plurality of nodes with information about friends linked to the created transaction, and storing the matched information;
wherein the retransaction-based transaction processing step includes: providing the stored information about the plurality of nodes matching the information about the friends from the PoX blockchain platform server to the blockchain network processing server;
enabling, by the blockchain network processing server, a blockchain confirmation for the retransaction processing request transaction to occur in at least one among the plurality of nodes participating in the verification of the information about the cryptocurrency transaction between the same blockchain membership nodes based on information about the plurality of nodes participating in the verification of the information about the cryptocurrency transaction between the same blockchain membership nodes provided from the PoX blockchain platform server; and 
providing a reward as per a preset reward rate from the PoX blockchain platform server to the at least one node having processed the retransaction processing request transaction.
However, DAVIS discloses the following:
a.	storing only information about parties associated with the transaction in a separated database to shorten a transaction confirmation time. (See Figs 1-3; paragraph [0047], “[i]n a traditional blockchain transaction, the merchant must wait at least ten minutes for the transaction to be verified [e.g., and the merchant assured of the consumer's ability to pay] or risk providing the product and not receiving payment. By using the methods and systems discussed herein, the merchant's acquirer may be able to evaluate the risk of the transaction to determine if the product should be provided prior to waiting for verification of the blockchain transaction. In addition, if a financial institution stores the blockchain currency for the consumer, the financial institution, a trusted and verified entity, can ensure to the acquirer that the consumer has sufficient funds, so that the merchant can provide the product to the consumer immediately”; paragraphs [0054]-[0055], “[i]n some embodiments, the processing server 110 may also include an account database 208. The account database 208 may be configured to store a plurality of account profiles 210. Each account profile 210 may include data related to a consumer [e.g., the payer 102, payee 104, etc.] or a transaction account associated thereof, including at least an account identifier, a fiat currency amount, and one or more blockchain currency amounts”; paragraph [0060]; paragraph [0079], “[i]n other embodiments, the transaction request may include an account identifier, such as in instances where the processing server 110 may store a private key associated with the payer 102, such as in an account profile 210 in the account database 208”; Fig. 7; and paragraph [0096].)
b.	wherein the transaction processing step includes receiving confirmation information about verification of information about the created transaction from the blockchain network processing server, matching the information about the confirmation information with information about friends linked to the created transaction, and storing the matched information. (See paragraphs [0054]-[0055], “[e]ach account profile 210 may include data related to a consumer [e.g., the payer 102, payee 104, etc.] or a transaction account associated thereof, including at least an account identifier, a fiat currency amount, and one or more blockchain currency amounts. Each blockchain currency amount may be associated with a blockchain network 106. The account identifier may be a unique value associated with the account profile 210 used for identification thereof, such as a transaction account number, wallet identifier, device identifier, username, e-mail address, phone number, etc. In some embodiments, the account identifier may be a private key”; paragraphs [0058]-[0059], “[t]he transaction notification may include at least a transaction identifier and an address identifier. The address identifier may be associated with the identified first account profile 210 or the identified second account profile 210. The processing unit 204 may then store a linkage between the transaction identifier and the account identifier included in the account profile 210 associated with the address identifier. In some instances, the linkage may be stored via storage of the transaction identifier in the corresponding account profile 210, which may thereby be used in future blockchain transactions involving the associated transaction account”; and paragraphs [0090]-[0096].)
c.	wherein the retransaction-based transaction processing step includes: providing the stored information matching with members from the PoX blockchain platform server to the blockchain network processing server. (See paragraphs [0054]-[0055]; paragraphs [0066]-[0071], “[i]n such an embodiment, the processing unit 304 may be configured to generate addresses using the public key stored in an account profile 314, for use as a destination address in a blockchain transaction. The processing unit 304 may also be configured to provide digital signatures for the transfer of blockchain currency from a specific account profile 314 using the private key included therein…. The processing unit 304 may then generate a transaction message. The transaction message may include a data element reserved for private use that may include the destination address, the network identifier, and the blockchain currency amount. The data element, or an alternate data element reserved for private use, may include the digital signature and transaction identifier or other identifier”; and paragraphs [0090]-[0093].)
d.	enabling, by the blockchain network processing server, a blockchain confirmation for the retransaction processing request transaction to occur in the blockchain based on the information provided from the PoX blockchain platform server. (See paragraphs [0066]-[0071] and paragraphs [0090]-[0094], “[i]n step 712, the processing unit 204 may determine if a blockchain transaction associated with the received transaction message occurred. The determination may either be: (1) based on the receipt of a transaction notification from the blockchain network 106 or from an entity configured to initiate the blockchain transaction (e.g., the issuer 112); (2) inherent to the processing server 110 in instances where the processing server 110 initiates the blockchain transaction; or (3) based on verification of the blockchain transaction by analysis of the blockchain itself [e.g., using the payee address, transaction amount, and other information included in the transaction message].” These citations indicate that the blockchain transaction is confirmed based on the transaction information associated with members and that a transaction confirmation is received.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Davis in the RYU system. Moreover, in order to shorten a transaction confirmation time, one of ordinary skill in the art would have been motivated to store member information into a separate database and to provide member information based on the stored member information, so as to provide significant improvement to the traditional processing of blockchain transactions, increasing member security, and significantly decreasing the processing time.
The combination of RYU and DAVIS discloses the claimed invention but does not explicitly disclose a plurality of nodes participating in the verification of transactions and providing a reward as per a preset reward rate from the PoX blockchain platform server to the at least one node having processed the retransaction processing request transaction.
ZINDER discloses a plurality of nodes, including registered member nodes, participating in verification of transactions between members. (See paragraph [0039], “[d]igital asset repository computer system 600 references or includes records or data for users, participants, digital assets, and blockchain transactions. Participants are identifiable entities [e.g., that are unique] that can be assigned ownership of a digital asset that is also tracked by the system” and paragraph [0043], “The blockchain 618 is maintained, stored, and updated, by multiple different computer nodes that each operate to ‘mine’ and thereby validate transactions submitted to the blockchain 618…. In certain examples, different entities may control different ones of the computer nodes that are responsible for maintaining the blockchain. For example, the issuer of an asset may have one node, an auditor may have another node, a regulator [e.g., the SEC] may have another node, the entity that controls the computer system 600 may supply block generator nodes [e.g., that are dedicated to performing the cryptographic calculations of the blockchain].”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of RYU and DAVIS by the ZINDER disclosure. One of ordinary skill in the art would have been motivated to enable registered and trusted member nodes to participate in validating the transactions, so as to ensure a successful  verification process and to prevent the sensitive data from being hacked or accessed by an untrusted user and/or device.
The combination of RYU, DAVIS, and ZINDER discloses the claimed invention but does not explicitly disclose providing a reward as per a preset reward rate from the PoX blockchain platform server to the at least one node having processed the retransaction processing request transaction.
Antonopoulos discloses providing a reward as per a preset reward rate from a server to the at least one node having processed the transaction. (See page 28, “Transactions are added to the new block, prioritized by the highest-fee transactions first and a few other criteria…. Each miner includes a special transaction in their block, one that pays their own bitcoin address a reward of newly created bitcoins [currently 25 BTC per block]…. Jing, who participates in a mining pool, has set up his software to create new blocks that assign the reward to a pool address. From there, a share of the reward is distributed to Jing and other miners in proportion to the amount of work they contributed in the last round,” and pages 182-183.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of RYU, DAVIS, and ZINDER by the Antonopoulos disclosure. One of ordinary skill in the art would have been motivated to reward a node that  processes/validates the transaction, so that the participants can be rewarded for their efforts to process and validate the transaction.
 Claim 1 recites “store only information about friends associated with the transaction in a separate database to shorten a transaction confirmation time according to an occurrence of transaction between reliable friends.” This recites the intended use of storing information. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claim 4:
RYU in view of DAVIS, ZINDER, and Antonopoulos discloses the limitations shown above.
RYU discloses a transaction processing step processing a cryptocurrency transaction occurs between blockchain members via a PoX blockchain platform server interworking with the blockchain network processing server. (See Figs. 3-4 and paragraphs [0063]-[0065].) RYU further discloses linking blocks in a blockchain via hash values. (See paragraph [0004].)
DAVIS discloses blockchain confirmation from the blockchain which is created in the blockchain. (See paragraph [0093].)
Antonopoulos discloses including a hash value of a particular block registered in the blockchain network processing server according to the prior cryptocurrency transaction through the blockchain nodes in a transaction processing request transaction according to a transaction through the same blockchain nodes and confirming transactions on a blockchain. (See page 47; pages 163-165, “In other words, each block contains the hash of its parent inside its own header. The sequence of hashes linking each block to its parent, creates a chain going back all the way to the first block ever created, known as the genesis block”; page 170; and pages 191-192.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of RYU, DAVIS, and ZINDER, to incorporate with the teachings of Antonopoulos, and to include a hash value to a block comprising cryptocurrency transactions and confirm the transactions on a blockchain, so that the blocks of transactions can be linked after their confirmation on a blockchain.

Claim 5:
RYU in view of DAVIS, ZINDER, and Antonopoulos discloses the limitations shown above.
RYU discloses the following:
a.	recommending, by a first member node among the member nodes, social network service (SNS) friends whose identity has been verified. (See Figs 1-4; paragraph [0013], “a method for automatically providing a cryptocurrency to a recommender using social networking service [SNS] propagation comprises a recommending step in which a blockchain membership node of a member having membership in a proof-of-expansion [PoX] blockchain platform server recommends an identity [ID] of an SNS friend of the member to the PoX blockchain platform server”; and paragraphs [0051]-[0055].)
b.	registering the SNS friends as referee member nodes and including the referee member nodes in the member nodes. (See Fig. 4; paragraph [0013], “a registering step in which the PoX blockchain platform server newly registers the ID of the SNS friend as a blockchain membership node”; and paragraphs [0052]-[0055].)
c.	determining a reward rate for the first  node and providing a cryptocurrency to the first member node according to the reward rate. (See Fig. 4; paragraphs [0013]-[0014], “a reward rate determining step in which the PoX blockchain platform server determines a reward rate for each blockchain member in association with the number of SNS friend IDs that the blockchain member recommends. The method may further comprise a rewarding step in which the PoX blockchain platform server rewards each blockchain member with a cryptocurrency as per the determined reward rate”; paragraphs [0052]-[0057]; and paragraph [0062].)
e.	a first and more cryptocurrency transactions occur between the referee members and verifying/confirming the transactions. (See Fig. 4; paragraphs [0050]-[0051]; and paragraphs [0063]-[0065].)
RYU does not explicitly disclose the following:
a PoX blockchain server including a first database storing information about member nodes and a second database different from the first database;
allowing at least one member node of the member nodes to verify the first cryptocurrency transaction;
matching information about the referee nodes with the at least one member node and storing the matched information; and
when a second cryptocurrency transaction occurs between the new members allowing at least one of the at least one member node to verify the second cryptocurrency transaction and providing a cryptocurrency to the at least one of the at least one member node.
However, DAVIS discloses the following:
a.	a server including a first database storing information about members and a second database different from the first database. (See Figs 1-3; paragraphs [0047]-[0048];  paragraphs [0054]-[0055], “[i]n some embodiments, the processing server 110 may also include an account database 208. The account database 208 may be configured to store a plurality of account profiles 210. Each account profile 210 may include data related to a consumer [e.g., the payer 102, payee 104, etc.] or a transaction account associated thereof, including at least an account identifier, a fiat currency amount, and one or more blockchain currency amounts”; paragraph [0060]; paragraph [0079], “[i]n other embodiments, the transaction request may include an account identifier, such as in instances where the processing server 110 may store a private key associated with the payer 102, such as in an account profile 210 in the account database 208”; Fig. 7; and paragraph [0096].)
b.	matching information about the members with the confirmation information and storing the matched information. (See paragraphs [0054]-[0055], “[e]ach account profile 210 may include data related to a consumer [e.g., the payer 102, payee 104, etc.] or a transaction account associated thereof, including at least an account identifier, a fiat currency amount, and one or more blockchain currency amounts. Each blockchain currency amount may be associated with a blockchain network 106. The account identifier may be a unique value associated with the account profile 210 used for identification thereof, such as a transaction account number, wallet identifier, device identifier, username, e-mail address, phone number, etc. In some embodiments, the account identifier may be a private key”; paragraphs [0058]-[0059], “[t]he transaction notification may include at least a transaction identifier and an address identifier. The address identifier may be associated with the identified first account profile 210 or the identified second account profile 210. The processing unit 204 may then store a linkage between the transaction identifier and the account identifier included in the account profile 210 associated with the address identifier. In some instances, the linkage may be stored via storage of the transaction identifier in the corresponding account profile 210, which may thereby be used in future blockchain transactions involving the associated transaction account”; and paragraphs [0090]-[0096].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Davis in the RYU system. Moreover, in order to shorten a transaction confirmation time, one of ordinary skill in the art would have been motivated to match and store member information into a separate database, so as to provide significant improvement to the traditional processing of blockchain transactions, increasing member security, and significantly decreasing the processing time.
The combination of RYU and DAVIS discloses the claimed invention but does not explicitly disclose allowing at least one member node to verify cryptocurrency transactions and when a second cryptocurrency transaction occurs between the new members allowing at least one of the at least one member node to verify the second cryptocurrency transaction and providing a cryptocurrency to the at least one of the at least one member node.
ZINDER discloses allowing at least one member node to verify cryptocurrency transactions. (See paragraph [0039], “[d]igital asset repository computer system 600 references or includes records or data for users, participants, digital assets, and blockchain transactions. Participants are identifiable entities [e.g., that are unique] that can be assigned ownership of a digital asset that is also tracked by the system” and paragraph [0043], “The blockchain 618 is maintained, stored, and updated, by multiple different computer nodes that each operate to ‘mine’ and thereby validate transactions submitted to the blockchain 618…. In certain examples, different entities may control different ones of the computer nodes that are responsible for maintaining the blockchain. For example, the issuer of an asset may have one node, an auditor may have another node, a regulator [e.g., the SEC] may have another node, the entity that controls the computer system 600 may supply block generator nodes [e.g., that are dedicated to performing the cryptographic calculations of the blockchain].”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of RYU and DAVIS by the ZINDER disclosure. One of ordinary skill in the art would have been motivated to enable registered and trusted member nodes to participate in validating the transactions, so as to ensure a successful verification process and to prevent the sensitive data from being hacked or accessed by an untrusted user and/or device.
The combination of RYU, DAVIS, and ZINDER discloses the claimed invention but does not explicitly disclose providing a cryptocurrency to the at least one member node.
Antonopoulos discloses providing a reward as per a preset reward rate from a server to the at least one node having processed the transaction. (See page 28, “Transactions are added to the new block, prioritized by the highest-fee transactions first and a few other criteria…. Each miner includes a special transaction in their block, one that pays their own bitcoin address a reward of newly created bitcoins [currently 25 BTC per block]…. Jing, who participates in a mining pool, has set up his software to create new blocks that assign the reward to a pool address. From there, a share of the reward is distributed to Jing and other miners in proportion to the amount of work they contributed in the last round,” and pages 182-183.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of RYU, DAVIS, and ZINDER by the Antonopoulos disclosure. One of ordinary skill in the art would have been motivated to reward a node that processes/validates the transaction, so that the participants can be rewarded for their efforts to process and validate the transaction.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the
applicant’s disclosure.
Arora et al. (US 20200019980 A1) disclose a method for preventing account referral fraud.

The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685